Citation Nr: 0806772	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claim of 
entitlement to service connection for hearing loss.

In July 2007, a Board hearing was conducted at the RO before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his claim for service connection bilateral hearing 
loss.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction; therefore, referral to the RO of that evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304 (2007).

The Board notes that the appellant's VA treatment records and 
the report of the VA examination conducted in January 2005 
document the appellant's tinnitus.  The matter is REFERRED to 
the RO for appropriate action.


FINDING OF FACT

The evidence for and against the veteran's claim is at least 
in relative equipoise on the question of whether currently 
diagnosed bilateral hearing loss is related to acoustic 
trauma in service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The veteran contends that he currently suffers from bilateral 
hearing loss due to noise exposure while on active duty 
pursuant to his duties as a heavy ground radar repairman.  
The appellant testified during his July 2007 Travel Board 
hearing that he was exposed to acoustic trauma from very loud 
radar equipment.  The appellant further testified that he did 
not have any problems with his hearing prior to his entry 
into service, that he did experience some temporary loss of 
hearing while in service, and that his occupational history 
after service as a software programmer involved a very quiet 
working environment.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In adjudicating a 
claim, the Board determines whether (1) the weight of the 
evidence supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the evidence of record reveals that the veteran was 
a radar repairman while he was on active duty.  The veteran's 
service entrance examination does not include any 
documentation of the existence of any hearing loss.  
Likewise, the report of the veteran's June 1965 separation 
examination does not include any indication that the 
appellant had any hearing loss.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, "when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further held 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.



The veteran underwent VA audiometric testing in January 2005.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
60
70
LEFT
20
55
60
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.  

The January 2005 VA examiner stated that she had reviewed the 
veteran's claims file.  The examiner rendered a diagnosis of 
moderately severe bilateral sensorineural hearing loss; 
however, the examiner did not render any opinion as to either 
the onset date or the etiology of the current hearing loss 
disability.

The evidence of record also includes a VA outpatient 
treatment progress note (dated in March 2006) that indicated 
that the veteran was hard of hearing; that his hearing loss 
was more likely than not related to his Air Force duties 
working inside heavy ground radar towers; and that such radar 
towers were known for vibratory injuries to the eighth 
cranial nerve. 

The veteran had exposure to acoustic trauma, including heavy 
ground radar equipment, during service followed by little to 
no post-service noise exposure.  This is not contradicted by 
any other evidence in the claims file.  The competent medical 
evidence is also uncontradicted that exposure to acoustic 
trauma is etiologically related to the veteran's current 
hearing loss.  For these reasons, the Board finds that 
evidence for and against the veteran's claim is at least in 
relative equipoise on the 


question of whether currently diagnosed bilateral hearing 
loss is related to acoustic trauma in service.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for a bilateral hearing loss 
disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


